"A new trial may be granted in any case, when through accident, mistake, or misfortune justice has not been done and a further hearing would be equitable." P.S., c. 230, s. 1. After a verdict for the plaintiff, the defendant filed a petition in the superior court under this statute, alleging that new evidence had been discovered which upon another trial would change the result. Upon this petition the defendant introduced evidence tending to prove his position, but the court dismissed the petition, and the defendant excepted. The ground for dismissing the petition is not stated, and no question of law is necessarily raised by the exception. The order of the court does not appear to be erroneous.
Exception overruled.
All concurred. *Page 607